Buchanan, J.,
dissenting.
I concur in the result, hut not in the opinion of the court. I do not think that section 3167 of the Code of 1887 authorizes a view in criminal cases, as the court holds. The chapter in which it is found in the Code applies solely to juries in civil cases. By the Act approved March 18, 1884 (Acts 1883-’84, p. 702, c. 523), entitled “An act to revise and digest the Code and statutes of Virginia,” it was made the duty of the revisers to collate and revise all the general statutes of the Common*851wealth. In performing that duty they were required, among other things, to “arrange all the statutes under appropriate titles and chapters.”
Section 3167 of the Code is found under “Title 46,” entitled “Courts and Juries in Civil Cases” (Code, p. 731), and in chapter 152, entitled “Of Juries in Civil Cases” (Code, p. 750). These titles are parts of the Code. This is so, it seems to me, hoth from the language of the act directing the manner in which the Code should be revised, as well as from the fact that the titles were in the Code when it was reported to and adopted by the Legislature. This view is sustained by Judge Burks, one of the revisers. In his address before the State Bar Association in 1891 (Bar Association Report for that year, p. 110), he says: “It should be observed that the title of contents of sections prefixed to each chapter, and the headings of the revised sections taken from the title, together with the notes and marginal references to adjudged cases, were the work of the revisers, done in course of the publication of the Code after it was adopted. It was authorized by a section of the act directing the publication. That section was taken literally (with change of names) from the act directing the publication of the Code of 1849. It is hardly necessary to say that these titles, headings of sections, notes, and marginal references, prepared after the Code was adopted, and published with it, though authorized as a matter of convenience, constitute no part of the law.” His language clearly implies that the titles to the chapters were a part of the Code. Hot only did the Legislature think that section 3167 of the Code did not apply to criminal cases, but that was the view of the revisers, also, for in the same address, at page 111, Judge Burks says: “Some errors of the revisers, the result of oversight while under great pressure, were discovered by them after the Code was adopted, and before it went into operation. These, at their instance, were corrected by the Legislature at the session of 1887-588, *852and the amendments will be found in the acts of that session.” The act referred to by Judge Burks was Chapter 15 of the Acts of 188Y-’88, pp. 15-18. By section 1018 of that chapter it is provided that section 316Y, together with eleven other sections of the Code (naming them), “shall apply to jurors and juries in all cases, criminal as well as civil.”
Providing that those sections should apply to criminal as well as civil cases was not, in my opinion, amending them, within the meaning of section 15 of Article V. of the Constitution. It was merely extending their operation to another class of cases, without in any way amending or changing them. This seems to have been the view of the revisers, since the act making them applicable to criminal cases was passed at their instance, and doubtless drawn or approved by them. They would scarcely have drawn or approved an act intended to. correct their own mistakes, and asked the Legislature to pass it, unless they were fully satisfied that it was not in conflict with the' Constitution of the State.
That act, and not the Code, in my judgment, authorized the County Court to direct the view of which the prisoner complains.

Affirmed.